***********
The undersigned have reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner Donovan and the briefs and arguments of the parties. The appealing parties have not shown good ground to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the Opinion and Award.
                               ***********
The Full Commission finds as a fact and concludes as matters of law the following, which were entered into by parties as:
 FINDINGS OF FACT
1. On March 17, 1969, petitioner was convicted of first degree murder in Wake County Superior Court, Case No. 68CRS4266.
2. By Order of the United States District Court, file no. 78-62-HC, dated June 1, 1983, petitioner's conviction was set aside and was deemed null and void and of no legal effect.
3. Petitioner has not received a pardon of innocence signed by and issued by the Governor of North Carolina.
                               ***********
Based on the foregoing findings of fact, the Full Commission makes the following:
 CONCLUSION OF LAW
1. N.C. Gen. Stat. § 148-82 requires as a condition of eligibility for an award for an erroneous conviction that the petitioner receive a pardon from the Governor upon the grounds that the crime of which the petitioner was charged either was not committed at all, or was not committed by the petitioner. Petitioner has not met this condition of eligibility; therefore he is not eligible for an award under N.C. Gen. Stat. § 148-82et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 ORDERED
1. That petitioner's claim must be and is hereby DENIED, and the Petition for an award based upon erroneous conviction is DISMISSED.
This the 6th day of June 2005.
                                  S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
  S/_____________ TH0MAS J. BOLCH COMMISSIONER
DCS/mb